IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,963


                         EX PARTE RUBEN DOMINGUEZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1101710D IN THE 297th DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty-five years’ imprisonment. The Second Court of Appeals affirmed his conviction.

Dominguez v. State, No. 02-09-00264-CR (Tex. App.–Fort Worth, delivered May 12, 2011, pet.

dism’d).

        Applicant contends that his petition for discretionary review was improperly dismissed as

untimely filed. Specifically, the Applicant alleges that he timely delivered his petition for
                                                                                                      2

discretionary review to prison authorities for mailing on August 10, 2011.1

       Texas Department of Criminal Justice mail room officials filed two affidavits with the trial

court. Based on those affidavits and the record, the trial court has entered findings of fact and

conclusions of law that Applicant timely delivered his petition for discretionary review for mailing

by prison officials.2 The trial court recommends that relief be granted. We agree. In cases where

counsel was not ineffective, but there has been a “breakdown in the system,” due process requires

that an applicant be permitted to exercise his statutory right to file a PDR. Ex parte Riley, 193
S.W.3d 900 (Tex. Crim. App. 2006).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-09-00264-

CR that affirmed his conviction in Cause No. 1101710D from the 297th District Court of Tarrant

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: February 6, 2013
Do not publish




       1
        The Second Court of Appeals’ on-line docket sheet reflects that the petition was filed on
August 17, 2011.
       2
         In Campbell v. State, 320 S.W.3d 338 (Tex. Crim. App. 2010), the Court held that the
pleadings of pro se inmates shall be deemed filed at the time they are delivered to prison
authorities for forwarding to the court clerk.